178 F.2d 406
NEWTOWN TITLE & TRUST COMPANY, Appellant,v.ADMIRAL FARRAGUT ACADEMY.
No. 10020.
United States Court of Appeals Third Circuit.
Argued December 9, 1949.
Decided December 28, 1949.

Appeal from the United States District Court for the District of New Jersey; Phillip Forman, Judge.
Leighton J. Heller, Camden, N. J., for appellant.
Thorn Lord, Trenton, N. J., (Franklin H. Berry, Toms River, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and O'CONNELL1 and KALODNER, Circuit Judges.
PER CURIAM.


1
No extended discussion of the facts or law relating to the instant appeal is necessary. We are of the opinion that the court below, 84 F. Supp. 527, did not err in rendering judgment for the defendant. Accordingly that judgment will be affirmed.



Notes:


1
 Judge O'Connell heard the argument and participated in the decision in this case but died before the opinion was filed